UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4340
DARNELL GOODRICH,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
               James C. Turk, Senior District Judge.
                         (CR-02-10123)

                  Submitted: September 25, 2003

                      Decided: October 10, 2003

       Before WILKINSON and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Randy V. Cargill, MAGEE, FOSTER, GOLDSTEIN & SAYERS,
P.C., Roanoke, Virginia, for Appellant. John L. Brownlee, United
States Attorney, Donald R. Wolthuis, Assistant United States Attor-
ney, Roanoke, Virginia, for Appellee.
2                     UNITED STATES v. GOODRICH
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Darnell Goodrich entered a conditional plea of guilty to two counts
of possession with intent to distribute controlled substances in viola-
tion of 21 U.S.C. § 841(a)(1) (2000). He reserved his right to appeal
from the district court’s denial of his motion to suppress evidence
seized from his residence pursuant to a search warrant. Goodrich
argues that the district court erred in failing to exclude the evidence
seized as violative of the Fourth Amendment because probable cause
did not exist to support the issuance of the search warrant and the
officers did not rely upon the search warrant in good faith.

   We have reviewed the parties’ briefs and joint appendix and find
no clear error in the district court’s application of the good faith
exception. See United States v. Lalor, 996 F.2d 1578, 1584 (4th Cir.
1993) (providing standard). Rather, we find that the officers conduct-
ing the search properly acted in good faith reliance on the search war-
rant as enunciated in United States v. Leon, 468 U.S. 897 (1984), and
its progeny. See United States v. Legg, 18 F.3d 240, 243 (4th Cir.
1994) (holding that reviewing court should resolve good faith issue
prior to determining whether probable cause existed); United States
v. Craig, 861 F.2d 818, 820 (5th Cir. 1988) ("Principles of judicial
restraint and precedent dictate that, in most cases, we should not reach
the probable cause issue if . . . the good-faith exception of Leon will
resolve the matter.").

   Accordingly, we find that the district court properly determined
that the good faith exception applied and properly admitted evidence
seized from Goodrich’s residence. We therefore affirm his conviction.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           AFFIRMED